721 S.E.2d 231 (2012)
Jason FISHER, Byron Adams, B.C. Barnes, Cheryl Bartlett, Kathy Beam, Carolyn Boggs, Susette Bryant, Danny Case, Gene Dry, Ricky Griffin, Wendy Herndon, Everett Jenkins, Sandra Langston, Cynthia Stafford, Mary Tautin, and Timothy Thomas
v.
COMMUNICATION WORKERS OF AMERICA; Communication Workers of America, District 3; and Communication Workers of America, Local 3602.
No. 411P11.
Supreme Court of North Carolina.
February 13, 2012.
Stephen J. Dunn, Charlotte, for Fisher, Jason, et al.
Matthew C. Muggeridge, for Fisher, Jason, et al.
Robert M. Weaver, Pro Hac Vice, for Communication Workers of America, et al.
Ann Groninger, Charlotte, for Communication Workers of America Local 3602.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiffs (Fisher, et al) on the 21st of September 2011 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant (Communication Workers of America, Local 3602), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 13th of February 2012."
Upon consideration of the petition in the alternative filed on the 21st of September 2011 by Plaintiffs (Fisher, et al) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of February 2012."